         Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

KEVIN LEE YOUNG,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                              19-CV-331F
 Social Security,                                                               (consent)

                           Defendant.
______________________________________


APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                MARY ELLEN GILL, of Counsel
                                6000 North Bailey Avenue
                                Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                HEATHER SERTIAL
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza, Room 3904
                                New York, New York 10278




1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 2 of 14




                                              and
                                FRANCIS D. TANKARD, and
                                ANNE M. ZEIGLER
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street
                                Room 965
                                Kansas City, Missouri 64106


                                           JURISDICTION

        On April 7, 2020, this matter was assigned to the undersigned before whom the

parties to this action consented pursuant to 28 U.S.C. § 636(c) to proceed in

accordance with this court’s June 29, 2018 Standing Order (Dkt. 14). The matter is

presently before the court on motions for judgment on the pleadings filed by Plaintiff on

August 13, 2019 (Dkt. 7), and by Defendant on November 14, 2019 (Dkt. 12).

                                          BACKGROUND

        Plaintiff Kevin Lee Young (“Plaintiff”), brings this action under Titles II and XVI of

the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

applications filed on March 10, 2015 with the Social Security Administration (“SSA”), for

Social Security Supplemental Income (“SSI”) under Title XVI of the Act (“disability

benefits”). Plaintiff alleges he became disabled on March 23, 2013, based on chronic

hepatitis C, third stage liver disease, scarring, severe depression, and diabetes. AR2 at

149, 151, 172. Plaintiff’s application initially was denied on June 12, 2015, AR at 65-81,

and at Plaintiff’s timely request, AR at 85-87, on June 28, 2017, a hearing was held in



2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
June 15, 2019 (Dkt. 6).

                                                    2
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 3 of 14




Jamestown, New York via video conference before administrative law judge Anthony

Dziepak (“the ALJ”), located in Lawrence, Massachusetts. AR at 31-64 (“administrative

hearing”). Plaintiff, represented by his attorney, Galena Duba-Weaver, Esq., appeared

and testified at the administrative hearing at which vocational expert Ruth Baruch (“the

VE”), also appeared, but did not testify. During the hearing, Plaintiff amended his

alleged disability onset date to February 12, 2016. AR at 36.

       On September 21, 2017, the ALJ issued a decision denying Plaintiff’s claim, AR

at 11-28 (“ALJ’s Decision”), which Plaintiff timely appealed to the Appeals Council. AR

at 145-48. On January 14, 2019, the Appeals Council denied Plaintiff’s request for

review, AR at 3-8, rendering the ALJ’s Decision the Commissioner’s final. On March

13, 2019, Plaintiff commenced the instant action in this court seeking judicial review of

the ALJ’s Decision.

       On August 13, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 7)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 7-1) (“Plaintiff’s Memorandum”). On November 14,

2019, Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s Motion”),

attaching Commissioner’s Brief in Response Pursuant to Local Civil Rule 5.5 for Social

Security Cases (Dkt. 12-1) (“Defendant’s Memorandum”). Filed on December 5, 2019

was Plaintiff’s Reply to Commissioner’s Memorandum in Support (Dkt. 13) (“Plaintiff’s

Reply”). Oral argument was deemed unnecessary.

       Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                             3
          Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 4 of 14




                                                  FACTS 3

        Plaintiff Kevin Lee Young (“Plaintiff” or “Young”), born February 13, 1961, was 54

years old as of February 12, 2016 his amended alleged disability onset date (“DOD”),

and 56 years old as of September 26, 2017, the date of the ALJ’s Decision. AR at 23,

36, 149, 161. As of the administrative hearing, Plaintiff was divorced with two grown

children, and lived in an apartment with his elderly mother. AR at 40-41, 53, 57, 171,

182. Plaintiff completed the 9th grade in high school where he was in regular classes,

has not obtained a graduate equivalency diploma (“GED”), and is vocationally trained as

a welder. AR at 171. Plaintiff has not had a driver’s license since it was suspended

after Plaintiff was convicted for driving while intoxicated and was incarcerated. AR at

Plaintiff relies on others, including his mother, for rides or walks, but can go out on his

own. AR at 185-86. Plaintiff’s work history includes positions as a welder, although

Plaintiff has not worked since he was released from prison in 2011. 4 AR at 41-42, 58-

59.

        It is undisputed that Plaintiff has a history of alcohol and drug abuse, to which

Plaintiff attributes contracting Hepatitis C, first diagnosed in 2005 but not treated until

2015 resulting in liver disease. AR at 42-43. Plaintiff maintains his Hepatitis C and liver

disease interferes with his ability to work because he is always fatigued and often

nauseous. AR at 42-46, 187-88. Plaintiff also attributes his inability to find work to his

health concerns. AR at 58-59. Plaintiff was first diagnosed with depression in 2004

while in prison where he received counseling, but has not been able to schedule



3 In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.
4 The record does not show any earnings for Plaintiff after 2001. AR at 157, 164, 173.


                                                       4
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 5 of 14




counseling since being released because of a lack of transportation. AR at 49-50, 54-

56.

       Plaintiff helps his mother with cleaning, cooking, doing dishes, and mowing the

lawn, AR at 41, 45, 184-85, and grocery shopping, AR at 48, although Plaintiff must

often rest after exertion. AR at 47-48. Plaintiff can tend to his own personal care, but

needs reminders to take medications. AR at 183-84. Plaintiff has no difficulties

handling his own funds. AR at 186. Plaintiff spends his days watching television and

talking on the telephone. AR at 186-87.

       Plaintiff obtains primary medical care from Matthew D. Wehr, M.D. (“Dr. Wehr”)

at Westfield Family Physicians, AR at 313-38, 369-416, 419-54, 462-72, and is followed

for his Hepatitis C by James Campion, M.D. (“Dr. Campion”) at Jamestown Area

Medical Associates – GLPP. AR at 291-312, 339-57, 397-99. In connection with his

disability benefits application, on May 20, 2015, Plaintiff underwent a consultative

internal medicine examination by Michael Rosenberg, M.D. (“Dr. Rosenberg”), AR at

359-62, and a consultative psychiatric evaluation by psychologist Susan Santarpia,

Ph.D. (“Dr. Santarpia”), AR at 363-67, and on May 12, 2017, SSA medical consultant B.

Cochran, M.D. (“Dr. Cochran”), evaluated Plaintiff’s medical records and concluded

Plaintiff’s conditions were non-severe. AR at 418.

                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can



                                             5
         Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 6 of 14




be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining



5 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 7 of 14




eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The first step is to determine whether the applicant is engaged in substantial

gainful activity during the period for which the benefits are claimed. 20 C.F.R. §§

404.1520(b) and 416.920(b). The second step is whether the applicant has a severe

impairment which significantly limits the physical or mental ability to do basic work

activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement of at least 12 continuous months,

there is a presumption of inability to perform substantial gainful activity, and the claimant

is deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. §§ 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant

work (“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains

capable of performing PRW, disability benefits will be denied, id., but if the applicant is

unable to perform PRW relevant work, the Commissioner, at the fifth step, must

consider whether, given the applicant’s age, education, and past work experience, the

applicant “retains a residual functional capacity to perform alternative substantial gainful



                                              7
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 8 of 14




work which exists in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Defendant

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). All five steps need

not be addressed because if the claimant fails to meet the criteria at either of the first

two steps, the inquiry ceases and the claimant is not eligible for disability benefits, but if

the claimant meets the criteria for the third or fourth step, the inquiry ceases with the

claimant eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

       In the instant case, the ALJ found Plaintiff has not engaged in substantial gainful

activity since February 12, 2016, his amended alleged disability onset date, id. at 16,

and at step two found Plaintiff suffers from medically determinable but non-severe

impairments of gastroesophageal reflux disease (“GERD”), hyperlipidemia, diabetes,

obesity, affective disorder, Hepatitis C, atherosclerosis of aorta, fatty liver disease,

benign neoplasm of skin, and bilateral hand tremors, id. at 16-17, but that Plaintiff’s

alleged left hearing complaints and respiratory complaints are not supported by any

physiological or anatomical abnormalities and, as such, are not medically determinable

impairments, id. at 17, and that Plaintiff does not have any impairment or combination of

impairments that significantly limited Plaintiff’s ability to perform basic work-related

activities for 12 consecutive months such that Plaintiff does not have a severe

impairment or combination of impairments as defined by 20 C.F.R. § 416.921 et seq.

Id. at 17-23. Accordingly, the ALJ did not proceed to consider the third, fourth, and fifth




                                              8
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 9 of 14




steps of the five-step sequential analysis but determined Plaintiff is not disabled as

defined under the Act. Id. at 23.

       Plaintiff argues the ALJ erred by denying Plaintiff’s claim at step two and not

proceeding with the remaining three steps particularly because, given Plaintiff’s age as

of his amended alleged DOD, i.e., 55, limited education, and lack of transferrable skills,

if the ALJ found Plaintiff had any severe impairments which, by definition, would restrict

Plaintiff’s ability to perform work-related activities, application of the Medical-Vocational

Guidelines, 20 C.F.R. Pt. 404, Subpt. P, App. 2 (“the Grids”), would direct a finding of

disabled, Plaintiff’s Memorandum at 8-9, and Dr. Santarpia, Dr. Rosenberg, and Dr.

Wehr, after examining Plaintiff, imposed restrictions. Id. at 9-15. Defendant does not

dispute that a finding of any severe impairment will necessarily result in some

diminishment of Plaintiff’s functional capacity which, in accordance with the Grids,

directs a finding of disabled, but argues substantial evidence in the record supports the

ALJ’s step two determination that Plaintiff does not have a severe impairment.

Defendant’s Memorandum at 14-18. In reply, Plaintiff argues the ALJ improperly relied

on boilerplate statements in the relevant opinions in determining Plaintiff does not have

a severe impairment. Plaintiff’s Reply at 1-4.

       In the instant case, the ALJ stopped at step two of the disability analysis, i.e.,

requiring the ALJ determine whether the claimant has a medically determinable

impairment, or combination of impairments, that is “severe” within the meaning of the

Act, in that it imposes significant restrictions on the claimant's ability to perform basic

work activities. Id. § 404.1520(c). “Step two addresses two distinct questions. First, an

ALJ must determine whether an impairment satisfies the durational requirement. . . .



                                              9
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 10 of 14




Second, an ALJ must determine whether an impairment limits a claimant's ability to do

basic work activities.” Thomas v. Berryhill, 2017 WL 4053819, at *4 (W.D.N.Y. Sept. 13,

2017) (citation omitted).

       Specifically, a medically determinable impairment is one that “result[s] from

anatomical, physiological, or psychological abnormalities that can be shown by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. §

404.1521. “The plaintiff bears the burden of establishing that he has a medically

determinable impairment, which ‘can be shown by medically acceptable clinical and

laboratory diagnostic techniques[ ]’ from an ‘acceptable medical source.’” Lorusso v.

Saul, 2020 WL 813595, at *9 (D. Conn. Feb. 19, 2020). If a claimant demonstrates the

existence of a medically determinable impairment, he then “bears the burden of

presenting evidence establishing severity.” Taylor v. Astrue, 32 F.Supp.3d 253, 265

(N.D.N.Y. 2012), report and recommendation adopted, 32 F.Supp.3d 253 (N.D.N.Y.

2012). The “severity” requirement at step two is de minimis and is meant only to screen

out the weakest of claims. Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995).

Nevertheless, despite this lenient standard, the “‘mere presence of a disease or

impairment, or establishing that a person has been diagnosed or treated for a disease

or impairment’ is not, by itself, sufficient to render a condition ‘severe.’” Taylor, 32

F.Supp. 3d at 265 (quoting Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)).

Instead, “to be considered severe, an impairment or combination of impairments must

cause ‘more than minimal limitations in [a claimant's] ability to perform work-related

functions.’” Windom v. Berryhill, 2018 WL 4960491, at *3 (W.D.N.Y. Oct. 14, 2018)

(bracketed material in original) (quoting Donahue v. Colvin, 2018 WL 2354986, at *5



                                              10
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 11 of 14




(W.D.N.Y. May 24, 2018)). Further, “to be deemed severe at step two, an impairment

must significantly limit the ability to perform basic work activities for the durational

requirement of at least twelve months.” Hall v. Comm'r of Soc. Sec., 2020 WL 2950840,

at *3 (W.D.N.Y. June 3, 2020) (citing 20 C.F.R. § 404.1509).

       As defined in the regulations, basic work activities include

       (1) Physical functions such as walking, standing, sitting, lifting, pushing, pulling,
       reaching, carrying, or handling;
       (2) Capacities for seeing, hearing, and speaking;
       (3) Understanding, carrying out, and remembering simple instructions;
       (4) Use of judgment;
       (5) Responding appropriately to supervision, co-workers and usual work
       situations; and
       (6) Dealing with changes in a routine work setting.

20 C.F.R. § 416.922(b).

Here, the ALJ’s determination that Plaintiff’s medically determinable impairments do not

significantly limit his ability to perform basic work activities is supported by substantial

evidence in the record.

       In particular, with regard to Plaintiff’s argument, Plaintiff’s Memorandum at 9-10,

the ALJ erred in ignoring Dr. Santarpia’s finding that “a mild-to-moderate impairment is

demonstrated in performing complex tasks independently,” AR at 366, Plaintiff’s basic

work activities are limited to “understanding, carrying out, and remembering simple

instructions.” SSR 85-28, 1985 WL 56856, at * 3. Significantly, Dr. Santarpia also

found Plaintiff is “able to follow and understand simple directions and instructions,

perform simple tasks independently, maintain attention and concentration, maintain a

regular schedule, learn new tasks, make appropriate decisions, relate adequately to

others, and appropriately deal with stress within normal limits.” AR at 366. “‘[T]he

opinion of a treating physician is not binding if it is contradicted by substantial evidence,

                                              11
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 12 of 14




and the report of a consultative physician may constitute such evidence,’” Camille v.

Colvin, 652 Fed.Appx. 25, 28 (2d Cir. 2016) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1039 (2d Cir. 1983)), and the report of a consultative psychologist also may

constitute substantial evidence. Petrie v. Astrue, 412 Fed.Appx. 401, 405-06 (2d Cir.

2011). Accordingly, the ALJ’s determination that Plaintiff’s mental impairment did not

significantly limit Plaintiff’s ability to perform basic work activities is supported by

substantial evidence in the record.

       In diagnosing Plaintiff with “bilateral hand tremors,” Dr. Rosenberg opined such

impairment posed “mild restriction for activities that require fine manipulation of the

hands . . . .” AR at 362. Accordingly, Dr. Rosenberg did not assess Plaintiff with a

“significant limitation” in performing any basic work activities based on bilateral hand

tremors.

       Although on a Liver Disease Medical Assessment Form completed on July 14,

2017, Plaintiff’s treating physician, Dr. Wehr, checked boxes indicating Plaintiff has

some lifting and carrying restrictions, specifically, that Plaintiff can only occasionally lift

and carry 20 lbs. and 50 lbs., and can frequently lift and carry up to 10 lbs., AR at 469-

70, the record is devoid of any other evidence that Plaintiff is limited in his ability to lift

and carry. To the contrary, other than the bilateral hand tremors, Dr. Rosenberg’s May

20, 2015 consultative physical examination of Plaintiff was completely unremarkable,

including with regard to general appearance, gait, station, musculoskeletal,

neurological, and extremities. Id. Moreover, although the use of “check-the-box” forms

generally “are not, as a legal matter, considered any less reliable than any other type of

form,” Czerniak v. Berryhill, 2018 WL 3383410, at * 3 (W.D.N.Y. July 11, 2018), the ALJ



                                               12
        Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 13 of 14




observed that Dr. Wehr’s medical records are devoid of any evidence supporting this

finding, and that at a June 16, 2017 visit, Plaintiff declined to participate in a tolerance

examination (measuring physical exertion) Dr. Wehr presented regarding Plaintiff’s

ability to perform activities in a competitive work situation. AR at 20-21 (citing AR at

466-69). Significantly, under the “treating physician rule,” for disability benefits claims

filed, like the instant claim, prior to March 27, 2017, an opinion from a treating medical

source is entitled to controlling weight so long as the “opinion on the issue(s) of the

nature and severity of [the claimant's] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] case record....” 20 C.F.R. § 416.927(c)(2) (bracketed

material added). See Crowell v. Comm'r of Soc. Sec. Admin., 705 Fed. Appx. 34, 35

(2d Cir. 2017) (treating physician's opinion generally entitled to controlling weight when

“well-supported by medically acceptable clinical and laboratory diagnostic techniques

and [ ] not inconsistent with other substantial evidence in the case record.”) (citations

omitted). Because Dr. Wehr’s finding that Plaintiff is limited in the basic work activities

of lifting and carrying is not “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record. . . .” 20 C.F.R. § 416.927(c)(2), the ALJ did not violate

the treating physician’s rule in rejecting it.

       Finally, the court addresses that Plaintiff’s amending his DOD to February 12,

2016, the day before his 55th birthday, could be critical to determining whether Plaintiff is

disabled in accordance with the Grids because upon turning 55, Plaintiff’s age category

for purposes of the Act changed from “closely approaching advanced age,” 20 C.F.R. §



                                                 13
         Case 1:19-cv-00331-LGF Document 15 Filed 09/30/20 Page 14 of 14




416.963(d) (ages 50-54), to “advanced age,” 20 C.F.R. § 416.963(e) (age 55 and older).

Significantly, at age 55, if Plaintiff cannot perform the full range of heavy work, 6 in light

of Plaintiff’s advanced age, limited education, and lack of transferable skills, the ALJ

would be required to obtain testimony from the VE regarding whether work that Plaintiff,

given his RFC, can perform exists in significant numbers in the national economy. A

determination based on the Grids, however, is relevant only to a claimant’s RFC at step

four which, as discussed above, the ALJ did not reach because at step two, substantial

evidence in the record does not establish Plaintiff has any severe impairment. See

Pazik v. Comm’r of Soc. Sec., 2020 WL 5511306, at * (W.D.N.Y. Sept. 14, 2020) (step

four need not be considered where ALJ correctly determined at step two the claimant

was not disabled).

        Accordingly, the ALJ’s determination at step two that Plaintiff does not have a

severe impairment is supported by substantial evidence in the record and Plaintiff’s

argument based on Plaintiff’s amended DOD fails for the same reason.

                                            CONCLUSION

        Based on the foregoing, Plaintiff’s Motion (Dkt. 7) is DENIED; Defendant’s Motion

(Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                                    /s/ Leslie G. Foschio
                                         ______________________________________
                                                    LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE

DATED:          September 30th, 2020
                Buffalo, New York

6“Heavy work involves lifting no more than 100 pounds at a time with frequent lifting or carrying of objects
weighing up to 50 pounds. If someone can do heavy work, we determine that he or she can also do
medium, light, and sedentary work.” 20 C.F.R. § 404.1567(d).

                                                    14
